Citation Nr: 1621340	
Decision Date: 05/26/16    Archive Date: 06/08/16

DOCKET NO.  07-01 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Service connection for bilateral radiculopathy of the upper extremities, claimed as secondary to service connected lumbosacral strain.

2.  Entitlement to a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to October 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied the benefits sought on appeal.

In March 2012, the Veteran testified at a formal RO hearing before a decision review officer.  In August 2012, she presented sworn testimony during a personal hearing in Houston, Texas, which was chaired by a Veterans Law Judge (VLJ).  Transcripts of both hearings have been associated with the Veteran's VA claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that a remand is required in order to provide the Veteran with a Board videoconference hearing at the RO.  The Board may decide an appeal only after affording the Veteran an opportunity for a hearing.  38 U.S.C.A. § 7107(b) (West 2014); 38 C.F.R. § 20.700(a) (2015).  Here, in August 2012, the Veteran testified at a hearing that was conducted by a VLJ who is no longer employed at the Board.  He was then provided a letter informing him of the opportunity to testify at another hearing conducted by a VLJ who will decide his case.  In a January 2016 statement, the Veteran requested a new Board videoconference hearing.  Accordingly, the Board finds that a Board videoconference hearing should be scheduled for the Veteran. 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board videoconference hearing at his local AOJ at the earliest opportunity.  Notify the Veteran of the date, time, and location of the hearing, and put a copy of this notification letter in his claims file.  Once the Veteran has been afforded the requested hearing, or in the event that he withdraws his hearing request or fails to appear, the case should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

